 



Exhibit 10.2
SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of June 10,
2005, between THE KANSAS CITY SOUTHERN RAILWAY COMPANY, a corporation duly
organized and existing under the laws of the State of Missouri, and the
successor by merger to each of Mid-South Microwave, Inc., and Rice-Carden
Corporation (the “Company”), KANSAS CITY SOUTHERN (the “Parent”), and GATEWAY
EASTERN RAILWAY COMPANY, PABTEX GP, LLC, PABTEX, L.P., SIS BULK HOLDING, INC.,
SOUTHERN DEVELOPMENT COMPANY, SOUTHERN INDUSTRIAL SERVICES, INC., and
TRANS-SERVE, INC. (together with the Parent, the “Note Guarantors”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking corporation, as trustee under the
indenture referred to below (the “Trustee”).
W I T N E S S E T H :
     WHEREAS, the Company and the Note Guarantors have heretofore executed and
delivered to the Trustee an Indenture (the “Indenture”) dated as of June 12,
2002, providing for the issuance of an unlimited principal amount of 71/2%
Senior Notes due 2009 (the “Securities”); and
     WHEREAS, Section 9.02 of the Indenture provides that, with the written
consent of the Holders of a majority in aggregate principal amount of the
outstanding Securities (the “Requisite Consents”), the Company, the Note
Guarantors and the Trustee may amend the Indenture;
     WHEREAS, the Company has completed a consent solicitation (the “Consent
Solicitation”) whereby the Company has obtained the Requisite Consents to amend
certain sections of the Indenture (the “Amendments”);
     WHEREAS, in connection with the Consent Solicitation, Holders that
delivered a valid consent on a timely basis (the “Consenting Holders”) are
entitled to receive a cash fee (the “Cash Fee”) with respect to the Securities
in respect of which they have validly consented if the conditions to the Consent
Solicitation are met;
     WHEREAS, the Company, the Note Guarantors, and the Trustee are entering
into this Supplemental Indenture in order to set forth the Amendments; and
     WHEREAS, this Supplemental Indenture has been duly authorized by all
necessary corporate action on the part of the Company, the Note Guarantors and
the Trustee.
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, the Note Guarantors and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Securities as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
AMENDMENT OF THE INDENTURE
     Section 1.01. Amendment to Section 1.01 of the Indenture. The Company, the
Note Guarantors and the Trustee hereby agree to amend Section 1.01, and
Section 1.01 is hereby amended by
     (a) adding the following definitions to Section 1.01 in the appropriate
alphabetical order:
          “Mexico” means the Estadaos Unidos Mexicanos (the United Mexican
States) and any branch of power, ministry, department, authority or statutory
corporation or other entity (including a trust), owned or controlled directly or
indirectly by the Estados Unidos Mexicanos or any of the foregoing created by
law as a public entity; and
          “VAT Claim” means TFM’s claim for a refund, credit or other payment of
amounts of value added tax previously paid by TFM to Mexico.
     (b) deleting the word “and” at the end of sub-section (c)(iii) of the
definition of “Asset Disposition” in Section 1.01 and adding the following
paragraph to the end of such definition of “Asset Disposition”:
     ; and
     (v) sales or other dispositions of the VAT Claim if and to the extent (y)
there are no cash proceeds thereof or (z) such cash proceeds are used to finance
(or set aside in a reserve to finance) the repurchase of the Capital Stock of
TFM from Mexico and the satisfaction of obligations relating to the settlement
thereof.
     Section 1.03. Amendment to Section 4.04 of the Indenture. The Company, the
Note Guarantors and the Trustee hereby agree to amend Section 4.04, and
Section 4.04 is hereby amended by deleting the word “or” at the end of
sub-section (b)(vi) and adding the following paragraph following sub-section
(b)(vii) thereof:
     ; or
     (viii) the repurchase by TFM of, or the declaration and payment of dividend
by TFM to Grupo TFM to allow Grupo TFM to repurchase, the Capital Stock of TFM
from Mexico:
     (y) if, after giving effect to such repurchase and any Indebtedness
Incurred to fund such repurchase, the Consolidated Coverage Ratio would be
greater than 2.0:1; or
     (z) to the extent that the consideration paid to Mexico to repurchase the
Capital Stock of TFM consists of a surrender or reduction of the VAT Claim or
any portion thereof, or if and to the extent cash has been realized in respect
to the VAT Claim, the consideration paid pursuant to this Section
4.04(b)(viii)(z) does not exceed the amount of such cash, or any combination of
such surrender or reduction or such cash realized.

-2-



--------------------------------------------------------------------------------



 



ARTICLE 2
MISCELLANEOUS
     2.01. Ratification of Indenture, Supplemental Indentures Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. Upon the execution and delivery of this Supplemental
Indenture by the Company, the Note Guarantors and the Trustee, the Indenture
shall be supplemented in accordance herewith, this Supplemental Indenture shall
form a part of the Indenture for all purposes, and every Holder of Securities
heretofore or hereafter authenticated and delivered shall be bound hereby.
     Notwithstanding the foregoing, the Amendments set forth herein will have no
effect, and this Supplemental Indenture shall be null and void, if the Cash Fee
is not paid to the Consenting Holders in accordance with the terms and
conditions of the Consent Solicitation.
     2.02. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     2.03. Trustee Makes No Representation. The Trustee makes no representation
as to the validity or sufficiency of this Supplemental Indenture. The recitals
and statements herein are deemed to be those of the Company and the Note
Guarantors and not of the Trustee.
     2.04. Severability Claus. In case any provision of this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
     2.04. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     2.05. Definitions, Effect of Headings. All capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Indenture. The
section headings herein are for convenience only and shall not effect the
construction thereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the date first above written.
THE KANSAS CITY SOUTHERN
RAILWAY COMPANY
/s/ Ronald G. Russ
Executive Vice-President and Chief Financial Officer

-3-



--------------------------------------------------------------------------------



 



KANSAS CITY SOUTHERN
/s/ Ronald G. Russ
Executive Vice-President and Chief Financial Officer

-4-



--------------------------------------------------------------------------------



 



GATEWAY EASTERN RAILWAY COMPANY
/s/ Paul J. Weyandt
Vice-President and Treasurer
PABTEX GP, LLC
By:
Southern Industrial Services, Inc., its sole member
s/s Ronald G. Russ
Vice-President and Treasurer
PABTEX, L.P.
By:
Southern Industrial Services, Inc., its general partner
/s/ Ronald G. Russ
Vice-President and Treasurer
SIS BULK HOLDING, INC.
/s/ Ronald G. Russ
Vice-President and Treasurer
SOUTHERN DEVELOPMENT COMPANY
/s/ Ronald G. Russ
Vice-President and Treasurer
SOUTHERN INDUSTRIAL SERVICES, INC.
/s/ Ronald G. Russ
Vice-President and Treasurer
TRANS-SERVE, INC.
/s/ Ronald G. Russ
Vice-President and Treasurer
U.S. BANK NATIONAL ASSOCIATION
/s/ Richard Prokosch
Vice President

-5-